Name: Commission Regulation (EEC) No 3162/83 of 9 November 1983 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 83 Official Journal of the European Communities No L 309/25 COMMISSION REGULATION (EEC) No 3162/83 of 9 November 1983 fixing the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as amended by Regulation (EEC) No 1982/82 (2), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5(1 ) of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 2156/83 (3), as last amended by Regulation (EEC) No 3077/83 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2156/83 Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 24,239 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 10 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 211 , 31 . 7. 1981 , p. 2. O OJ No L 215, 23 . 7. 1982, p. 5. 0 OJ No L 206, 30. 7. 1983, p. 45 . (4) OJ No L 301 , 1 . 11 . 1983 , p. 41 .